DETAILED ACTION
This Office action is in response to the election filed on 13 January 2022. Claims 1-15 and 21-25 are pending in the application. Claims 16-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, on which claims 1-15 and 21-25 are readable, in the reply filed on 13 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-6, and 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 9,985,023
With respect to claim 1, Liu et al. disclose a method comprising:
forming a fin 110 extending from a substrate 100, see Fig. 2A;
forming a first isolation material region 120 along opposing sidewalls of the fin 110, see Fig. 2A; 
forming a gate structure 140 over the fin 110, see Fig. 3A; 
forming an epitaxial source/drain region 160 in the fin 110 adjacent the gate structure, see Figs. 1 and 2B; 
forming n etch stop layer 170 over the epitaxial source/drain region 160 (see Fig. 2C) and over the gate structure 140 (see Fig. 3C); 
forming a protection layer 180 over the etch stop layer 170 (see Figs. 2C and 3C), the protection layer comprising silicon oxynitride (see column 6, lines 56-60); and 
forming a second isolation material 190 (silicon oxide, see column 7, lines 8-14) over the protection layer 180 (see Figs. 2D and 3D). 
Liu et al. do not expressly disclose that forming the second isolation material 190 reduces a nitrogen concentration of the protection layer 180. However, since Liu et al. disclose performing a high-temperature anneal after formation of the high-k dielectric layer 210 in order to reduce or eliminate defects in the gate dielectric 210, see column 8, lines 19-21, it would have been obvious to the skilled artisan that during this high-temperature anneal, nitrogen in the silicon oxynitride protection layer 180 would diffuse 
With respect to claim 2, Liu et al. disclose the second isolation material 190 comprises silicon oxide, see column 7, lines 8-14. 
With respect to claim 4, Liu et al. disclose a high-temperature anneal which would cause nitrogen in the silicon oxynitride protection layer 180 to diffuse from the protection layer 180 into the overlying silicon oxide layer 190, thereby reducing the nitrogen concentration of the silicon oxynitride protection layer 180. Although Lui et al. do not expressly disclose that after forming the second isolation material 190, the protection layer 180 has an atomic percentage of nitrogen that is less than 10%, it would have been obvious to the skilled artisan that the high-temperature anneal of Liu et al. would result in a decrease in the nitrogen concentration of silicon oxynitride layer 180, and the decrease in nitrogen concentration would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation, dependent on the original nitrogen concentration of the protection layer 180 and the duration of the high-temperature anneal, since the high-temperature anneal of Liu et al. would cause the nitrogen in protection layer 180 to diffuse upwardly into silicon oxide layer 190. 
With respect to claim 5, Liu et al. disclose forming the second isolation material comprises performing an anneal process, see column 8, lines 19-21. Admittedly, Liu et al. do not disclose that this anneal process converts the protection layer 180 from silicon oxynitride to silicon oxide. However, depending on the original nitrogen concentration of the protection layer 180 and the duration of the high-temperature anneal taught by Liu et al., it would have been obvious to the skilled artisan that the high-temperature anneal of Liu et al. could convert the silicon oxynitride protection layer 180 to silicon oxide.

With respect to claim 8, Liu et al. further disclose forming an opening 270 extending through the second isolation material 190, the protection layer 180, and the etch stop layer 170 to expose the epitaxial source/drain region 160 (see Fig. 3F), and depositing a conductive material 290 within the opening 270 (see Fig. 3H).  
With respect to claim 9, Liu et al. disclose a method of forming a semiconductor device, the method comprising: 
forming a semiconductor fin 110 protruding from a substrate 100, see Fig. 2A; 
forming a gate stack 140 over the semiconductor fin 110, see Fig. 3A;
forming a source/drain region 160 on the semiconductor fin 110 adjacent the gate stack 140, see Figs. 1 and 2B; 
forming a first dielectric layer 170 extending over the source/drain region 160 and the gate stack 140, see Figs 2C and 3C; 
forming a second dielectric layer 180 on the first dielectric layer 170, wherein the second dielectric layer 180 is a different material (silicon oxynitride, see column 6, lines 56-60) than the first dielectric layer 170 (	silicon nitride, see column 6, lines 30-35), wherein the second dielectric layer 180 is formed having a first atomic percentage of nitrogen (since the protection layer 180 comprises SiON), see Figs. 2C and 3C; 
forming an insulating layer 190 on the second dielectric layer 180, wherein the insulating layer is a different material (silicon oxide, see column 7, lines 8-14) than the second dielectric layer 180 (silicon oxynitride, see column 6, lines 56-60), see Figs. 2D and 3D;

after performing the annealing process, forming a conductive feature 290 extending through the insulating layer 190, the second dielectric layer 180, and the first dielectric layer 170 to contact the source/drain region 160, see Fig. 3H. 
Liu et al. do not expressly disclose that the annealing process decreases the atomic percentage of nitrogen in the second dielectric layer 180. However, since Liu et al. disclose performing a high-temperature anneal after formation of the high-k dielectric layer 210 in order to reduce or eliminate defects in the gate dielectric 210, see column 8, lines 19-21, it would have been obvious to the skilled artisan that during this high-temperature anneal, nitrogen in the silicon oxynitride protection layer 180 would diffuse from the second dielectric layer 180 into the overlying silicon oxide layer 190, thereby decreasing the atomic percentage of nitrogen in the silicon oxynitride second dielectric layer 180.  
With respect to claim 10, Liu et al. disclose the first dielectric layer 170 is silicon nitride, see column 6, lines 30-35.  
With respect to claim 11, Liu et al. disclose that the first dielectric layer 170 has a thickness between 2 nm and 100 nm, see column 6, lines 35-36.  
With respect to claim 12, although Liu et al. disclose a high-temperature anneal (see column 8, lines 19-21), Liu et al. do not specifically disclose that the annealing process is performed at a temperature between 400 oC and 1000 oC. However, temperatures within Applicant’s claimed range qualify as high temperatures. Therefore, oC and 1000 oC. 
With respect to claim 13, Liu et al. disclose that the second dielectric layer 180 is silicon oxynitride (see column 6, lines 56-60). Admittedly, Liu et al. do not disclose that the atomic percentage of nitrogen in the silicon oxynitride second dielectric layer 180 is between 1% and 20%. However, the atomic percentage of nitrogen in the second dielectric layer 180 would have been an obvious processing parameter and clearly ascertainable through routine experimentation. 
With respect to claim 14, admittedly, Liu et al. do not disclose that the second atomic percentage of nitrogen in the silicon oxynitride second dielectric layer 180 
is less than one-fifth of the first atomic percentage of nitrogen. However, it would have been obvious to the skilled artisan that the second atomic percentage of nitrogen in the second dielectric layer 180 would decrease during the anneal process due to the upward diffusion of nitrogen into the overlying silicon oxide layer 190 and would be dependent on the first atomic percentage of nitrogen in layer 180 and duration of the annealing process.
With respect to claim 15, Liu et al. disclose that the insulating layer 190 is silicon oxide, see column 7, lines 8-14.  
	With respect to claim 21, Liu et al. disclose a method comprising: 
forming a fin 110 extending from a semiconductor substrate 100, see Fig. 2A; 
forming a gate stack 140 over and along a sidewall of the fin 110, see Figs. 1 and 3A;

depositing a silicon nitride layer 170 (see column 6, lines 30-35) on the epitaxial source/drain region 160 and the gate stack 140, see Figs 2C and 3C; 
depositing a silicon oxynitride  layer 180 (see column 6, lines 56-60) on the silicon nitride layer 170, see Figs. 2C and 3C;
depositing an insulating layer 190 on the silicon oxynitride layer 180, see Figs. 2D and 3D; 
after depositing the insulating layer 190, converting an upper portion of the silicon oxynitride layer 180 to a silicon oxide layer (Since Liu et al. disclose performing a high-temperature anneal after formation of the high-k dielectric layer 210 in order to reduce or eliminate defects in the gate dielectric 210, see column 8, lines 19-21, it would have been obvious to the skilled artisan that during this high-temperature anneal, an upper portion of the silicon oxynitride layer 180 would be converted to a silicon oxide layer, since nitrogen in the silicon oxynitride layer 180 will diffuse upwardly into the silicon oxide insulating layer 190.); and 
forming a contact 290 extending through the insulating layer 190, the silicon oxide layer, the silicon oxynitride layer 180, and the silicon nitride layer 170 to the epitaxial source/drain region 160, see Fig. 3H.  
With respect to claim 22, Liu et al. disclose the insulating layer 190 comprises silicon oxide, see column 7, lines 8-14. 

With respect to claim 24, Liu et al. disclose that the silicon oxynitride layer 180 has a thickness between 1 nm and 3 nm, see column 6, lines 65-67.
With respect to claim 25, Liu et al. disclose performing an annealing process (see column 8, lines 19-21). It would have been obvious to the skilled artisan that converting the upper portion of the silicon oxynitride layer 180 to the silicon oxide layer would be a result of performing this annealing process.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 9,985,023, as applied to claim 1 above, in view of Chen et al., CN 109576677.
With respect to claim 3, Liu et al. disclose forming a silicon oxynitride protection layer 180. However, Liu et al. lack anticipation of forming the protection layer by using an atomic layer deposition (ALD) process. However, it is well known to deposit silicon oxynitride layers by using an ALD process, see the Abstract of Chen et al. Chen et al. disclose a method of depositing a silicon oxynitride layer by atomic layer deposition. This method enables the deposition of silicon oxynitride (SiON) layers with different oxygen content, using a low growth temperature, which achieves precise regulation of oxygen and nitrogen content in the SiON layer and provides large area thickness uniformity. Because of the advantages of the ALD method of Chen et al., it would have been obvious to the skilled artisan to use the ALD process of Chen et al. to deposit the silicon oxynitride layer 180 in the known method of Liu et al.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 9,985,023, as applied to claim 1 above, in view of Liang et al., US 2011/0034039.
With respect to claim 7, Liu et al. disclose forming a silicon oxide second isolation material layer 190. However, Liu et al. lack anticipation of forming the second isolation material 190 by a flowable chemical vapor deposition (FCVD) process. Liang et al. disclose that silicon oxide layers can be deposited by flowable CVD, thereby resulting in a silicon oxide layer with fewer pores and less shrinkage than layers deposited by conventional SOG techniques. Given the know advantages of silicon oxide deposited by flowable CVD, it would have been obvious to the skilled artisan to deposit the silicon oxide second insulating layer 190 in the known method of Liu et al. by the flowable chemical vapor deposition process of Liang et al.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating a FinFET semiconductor devices using silicon oxynitride layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822